___________

                                         No. 94-2015
                                         ___________

Frankie Levi Cole,                             *
                                               *
               Appellant,                      *
                                               *
      v.                                       *   Appeal from the United States
                                               *   District Court for the
Richard Leech; Ted                             *   District of Nebraska.
Geilenkirchen; Diane Sabatka;                  *
Matthew Gelvin; Karen Shortridge,*                    [UNPUBLISHED]
                                               *
               Appellees.                      *


                                         ___________

                         Submitted:      April 16, 1996

                               Filed:    April 29, 1996
                                         ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

      Frankie Levi Cole appeals the district court's1 grant of summary
judgment to certain defendants, and the district court's2 judgment in favor
of the remaining defendants, following a bench trial, in Cole's 42 U.S.C.
§ 1983 action.       Having carefully reviewed the record and the parties'
briefs, we affirm for the reasons stated in the district courts' orders.
We decline to address Cole's arguments raised for the first time on appeal.
See   United    States    v.    Dixon,    51 F.3d 1376,   1383   (8th   Cir.   1995).
Accordingly, we affirm.         See 8th Cir. R. 47B.




      1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
          2
       The Honorable Thomas M. Shanahan, United States District
Judge for the District of Nebraska.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-